Title: From George Washington to Cherokee Chiefs and Warriors, 14 June 1794
From: Washington, George
To: Cherokee Chiefs and Warriors


               
                  My Children,
                  Philadelphia June 14th 1794
               
               I am glad to see you and take you by the hand after so long a Journey. I rejoice that you are all in good health and bid you heartily welcome to this City.
               I am made acquainted with the talks you have had with the Secretary of War, You may depend upon what he may say to you in my behalf.
               My Children
               I am very sorry that since I took some of you and others of your nation by the hand about two years ago in this City that disturbances and hostilities have happened between your nation and some of the White Inhabitants upon the frontiers.  It is unnecessary for me to enter upon the particulars of those unhappy events, as we now mean to bury deep and forever the red hatchet of War. Let us therefore forget past events let us endeavour to find out the means by which the path between us shall be kept open and secure from all harm You must restrain your bad young Men from stealing of horses and murdering our frontier people. Unless you have force sufficient for this purpose peace will never be established. The frontier people will not suffer their property to be stolen, much less will they suffer their friends to be murdered, without seeking satisfaction.
               We shall endeavor to keep in order the White young Men and prevent their doing you any injury.
               The Secretary of War has spoken to you my mind about the
                  
                  lands upon Cumberland. These have been confirmed by the two treaties of Hopewell in 1785 and of Holstein in 1791—More than ten thousand people are seated on these lands and they cannot be removed.
               The treaties which have been made cannot be altered. The boundaries which have been mentioned must be marked and established so that no disputes shall happen or any white people cross over it.
               But in order to convince you that the United States are desirous that you and your families should be comfortably clothed, your annual allowance of One thousand five hundred dollars will be increased to the amount of five thousand dollars yearly. The Secretary of War will consult you for the purpose of furnishing you with the articles which shall be most acceptable to your nation and you shall take the amount of one Years allowance home with you. Besides this quantity which will be for the whole Nation, I have directed that you who are present, and your families should be well clothed and well treated in all respects.
               This liberal allowance independent of all former considerations will be of much greater value to the whole nation than could possibly be obtained by Hunters from off the small plots of Ground upon Cumberland or elsewhere which any of you may be desirous of having returned.
               The Secretary of War will endeavor to find an Agent who shall reside among you in the heart of your nation to advise you in all cases and to protect you from all injuries.
               Anything further which you may have to say you will communicate to the Secretary of War in whose charge I leave you being obliged myself to go to Virginia.  He will take care to have you returned to your nation with the goods which shall be provided for you.
               
                  Go: Washington
               
            